Citation Nr: 0600210	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  98-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
claimed to have begun during service.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to tobacco use during service.

3.  Entitlement to service connection for COPD due to 
nicotine dependence claimed to have begun during service.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the claims.

In a May 2000 decision, the Board denied the issues on appeal 
as not well grounded.  Thereafter, the veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  By a February 2001 Order, the 
Court, pursuant to a motion for remand, vacated and remanded 
the Board's decision for readjudication in light of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

In September 2001, the Board issued a new decision to replace 
the earlier May 2000 Board decision.  In the September 2001 
decision, the Board denied service connection for the issues 
on appeal.

In January 2002, the Board received a Motion for 
Reconsideration of its September 2001 decision, filed by the 
veteran's representative, under the provisions of 38 U.S.C.A. 
§ 7103 (West 2002) and 38 C.F.R. § 20.1000 (2005).

In a July 2002 Order, a Deputy Vice Chairman of the Board 
denied the Motion for Reconsideration of the September 2001 
Board decision.  The veteran filed a timely Notice of Appeal 
with the Court, appealing the September 2001 Board decision.

In a May 2005 Memorandum Decision, the Court vacated the 
Board's September 2001 decision, and remanded the case to the 
Board for another decision, taking to consideration matters 
raised in its order.  The Court concluded that the Board had 
not supported its September 2001 denial of the veteran's 
claims with an explanation of reasons and bases adequate to 
permit effective judicial review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Since September 2001, the veteran has presented additional 
medical records, which were not before the Board at the time 
of its September 2001 decision. As a result, the Board does 
not have the authority to consider this additional evidence 
without the RO's initial consideration of the evidence or the 
veteran's waiver of RO consideration.  In a 90-day letter 
response form dated November 2, 2005, the veteran explicitly 
instructed the Board to remand the appeal to the AOJ (Agency 
of Original Jurisdiction) for its review of the additional 
evidence.

The case is REMANDED to the RO for the following action:

1.  The RO should ensure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2005).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.

2.  After undertaking any development 
deemed necessary, the RO should review 
the record, including the additional 
evidence and argument received since 
September 2001, and readjudicate the 
claims on appeal.  If any of the benefits 
requested on appeal are not granted to 
the appellant's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case, which must contain notice of 
all relevant action taken on the claim. A 
reasonable period of time for a response 
should be afforded and the case should be 
returned to the Board for further 
consideration, if otherwise in order.  No 
action is required of the veteran until 
he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

